Exhibit 10.1

LOGO [g247941g16p27.jpg]

CHEVRON BRANDED MARKETER AGREEMENT

Dated: April 11, 2011

CHEVRON PRODUCTS COMPANY (“Chevron”), a division of Chevron U.S.A. Inc., and
SUSSER PETROLEUM COMPANY LLC (“Marketer”) hereby agree as follows:

1. Area of Primary Responsibility.

Chevron hereby appoints Marketer its nonexclusive distributor (“Chevron
Marketer”) of the Chevron brand products of Chevron specified in section 3, with
responsibility to serve and develop trade for such products in the following
counties (“Marketer’s Area of Primary Responsibility”) :

 

County

  

State

Calcasieu    Louisiana Atascosa    Texas Bexar    Texas Brazoria    Texas
Cameron    Texas Crockett    Texas Dallas    Texas Ellis    Texas Fayette   
Texas Fort Bend    Texas Galveston    Texas Gonzales    Texas Harris    Texas
Hays    Texas Hidalgo    Texas Jefferson    Texas Liberty    Texas Midland   
Texas Montgomery    Texas Nueces    Texas Polk    Texas Sutton    Texas Tarrant
   Texas Tom Green    Texas Travis    Texas Val Verde    Texas Walker    Texas
Waller    Texas Williamson    Texas

It is understood that Chevron may also engage in the sale and distribution of
the same products in Marketer’s Area of Primary Responsibility directly to
consumers and by supply to other resellers.

 

Chevron Branded Marketer Agreement    -1-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

2. Term.

The term of this agreement shall commence on September 1, 2011, and shall end on
August 31, 2014.

3. Products and Quantities.

 

  (a) Purchase and Sale Obligations. Marketer shall purchase from Chevron such
quantities of the products of Chevron specified below (individually a “Product”;
collectively the “Products”) as are necessary to serve customer demand for the
Products in Marketer’s Area of Primary Responsibility.

Products                               

Chevron Diesel Fuel No. 2

Chevron Motor Gasolines

Subject to the limitations set forth in this section 3, Chevron shall sell to
Marketer such quantities of the Products as Marketer may order from Chevron.
Without limitation on the foregoing, Marketer agrees to purchase from Chevron
during each contract year not less than 5,000,000 gallons of Chevron branded
motor gasoline.

(b) Seasonal Adjustment of Monthly Percentages. As used in this agreement, the
“Seasonal Monthly Percentage” for a particular delivery point, Product, and
month means: the average percentage over the prior 10 calendar years (or for
such lesser period as Chevron has complete data) of the total annual deliveries
of the particular Product to all Chevron customers made during the particular
calendar month from all of the delivery points within the applicable “Terminal
Group.” The “Terminal Group” shall consist of one or more delivery points in the
same geographic region as designated by Chevron. For example, if for the prior
10 years, on average, 7.2 percent of the annual total motor gasoline deliveries
to Chevron customers from all of the delivery points in the Terminal Group were
made during the month of March, then the Seasonal Monthly Percentage for motor
gasoline for March would be 7.2 percent.

(c) Monthly Limitation on Sale Obligation. Subject to adjustment as set forth in
sections 3(d) through 3(f) below, Chevron shall not be obligated to sell to
Marketer in any calendar month at any delivery point quantities of any Product
in excess of the Seasonal Monthly Percentage times the quantities of such
Product actually purchased by Marketer from Chevron and delivered by Chevron to
Marketer at the particular delivery point (the “Terminal Annual Quantities”)
during the 12 calendar months immediately preceding the calendar month in
question (e.g., the applicable 12-month period for the month of July would begin
with the month of July during the prior calendar year and run through the month
of June of the current calendar year), either under this agreement or under any
similar prior agreement between Chevron and Marketer.

(d) Adjustment for New Marketers. If Marketer has not been a Chevron Marketer
prior to execution of this agreement, then the limitation set forth in section
3(c) shall not apply during the first 12 months of the term of this agreement.
During such initial 12-month period, Chevron shall not be obligated to sell to
Marketer in any calendar month at any delivery point quantities of any Product
in excess of the Seasonal Monthly Percentage times the sum of the annual volumes
for the particular Product to be delivered at the particular delivery point
specified in Exhibit A of the Authorization Agreements for each active Retail
Outlet entered into between Chevron and Marketer pursuant to section 8(f).

(e) Adjustment for New Retail Outlets. In calculating the volume limitations set
forth in section 3(c), an adjustment shall be made as follows in the Terminal
Annual Quantities for each Product to reflect any Authorization Agreements
entered into between Chevron and Marketer, and dated after the date of this
agreement, for Retail Outlets not previously supplied with Chevron motor fuels
by Marketer (“New Retail Outlet”): During the year following the date (the
“Start Date”) on which the New Retail Outlet first commences sale of Chevron
motor fuels to motorists (as reflected by sales recorded by Chevron’s Retail
Technology System, or any successor system (the “RTS”)), a percentage (the
“Shortfall Percentage”) of the annual volume for the applicable Product
specified in Exhibit A to the Authorization Agreement for the New Retail Outlet
shall be added to the Terminal Annual Quantities for the particular delivery
point to reflect the fact that Marketer’s actual purchases from Chevron during
the portion of the relevant 12-month period falling before the Start Date will
not reflect the increase in Marketer’s business due to sales at the New Retail
Outlet. The Shortfall Percentage shall be calculated by adding the Seasonal
Monthly Percentages for the applicable Product for any full calendar months
during the relevant 12-month period falling before the Start Date for the
particular Retail Outlet. (An example of the adjustments contemplated by this
section 3(e) is set forth in Exhibit A.)

 

Chevron Branded Marketer Agreement    -2-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

(f) Adjustment for Inactive Retail Outlets. A Retail Outlet for which Marketer
and Chevron have entered an Authorization Agreement shall be considered
“inactive” for purposes of this section 3 (and shall not be considered “active”
for purposes of section 3(d)) if (1) no motor fuel sales have been recorded at
the Retail Outlet by the RTS for 10 consecutive days, unless Marketer has given
Chevron prior written notice that such Retail Outlet will be temporarily out of
service for maintenance or construction work together with the Marketer’s
reasonable estimate of the period of time that such Retail Outlet will be out of
service or (2) either Chevron or Marketer have terminated the Authorization
Agreement for the particular Retail Outlet. In calculating the volume
limitations set forth in section 3(c) an adjustment shall be made to reflect any
inactive Retail Outlet, as follows: The Terminal Annual Quantities for the
particular Product at the particular delivery point shall be reduced by the
amount of the volume of the particular Product sold at the inactive Retail
Outlets during the relevant 12-month period as recorded through the RTS at the
inactive Retail Outlet. (An example of the adjustments contemplated by this 3(f)
is set forth in Exhibit A.)

(g) Other Limitations. As used in this agreement, “contract year” shall mean a
12-month period commencing with the first day of the term of this agreement or
any anniversary thereof during the term of this agreement. Deliveries by Chevron
to Marketer for any fraction of a calendar month or contract year that this
agreement may be in effect shall be in proportion to the quantities specified
above. Although not required to do so, Chevron may at its option and after
request by Marketer elect to sell to Marketer quantities of Products in excess
of the maximum quantities specified in this agreement. Deliveries by Chevron to
Marketer shall be spaced reasonably evenly over the month in accordance with
such procedures as may be reasonably established by Chevron. Marketer’s
purchases of each grade of a particular grade or category of Product shall be in
such proportion as Chevron in its sole discretion shall determine.

4. Delivery.

(a) Delivery Points. Subject to later change by Chevron as set forth below,
Chevron shall deliver or arrange for the delivery of Products to Marketer in the
manner and at the delivery points set forth below.

 

Chevron Branded Marketer Agreement    -3-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

Products

 

Delivery Point

 

Type of Delivery

Chevron Diesel Fuel No. 2

  FORT WORTH TX TRM   Bulk Transport   CHEVRON  

Chevron Diesel Fuel No. 2

  EULESS TX TRM DIRECT   Bulk Transport   FUELS  

Chevron Diesel Fuel No. 2

  HOUSTON TX TRM TEPPCO   Bulk Transport

Chevron Diesel Fuel No. 2

  VICTORIA TX TRM CITGO   Bulk Transport

Chevron Diesel Fuel No. 2

  SAN ANTONIO TX TRM   Bulk Transport   FLINT HILL  

Chevron Diesel Fuel No. 2

  ODESSA TX TRM MAGELLAN   Bulk Transport

Chevron Diesel Fuel No. 2

  LAKE CHARLES LA TRM   Bulk Transport   CITCO  

Chevron Diesel Fuel No. 2

  HEARNE TX TRM SUNOCO   Bulk Transport

Chevron Diesel Fuel No. 2

  HARLINGEN TX TRM   Bulk Transport   VALERO  

Chevron Diesel Fuel No. 2

  CORPUS CHRISTI TX TRM   Bulk Transport   FLNT HIL  

Chevron Diesel Fuel No. 2

  CADDO MILLS TX TRM   Bulk Transport   TRUMAN  

Chevron Diesel Fuel No. 2

  BROWNSVILLE TX TRM   Bulk Transport   CITGO  

Chevron Diesel Fuel No. 2

  AUSTIN TX TRM FLINT HILLS   Bulk Transport   RES  

Chevron Diesel Fuel No. 2

  GALENA PARK TX TRM   Bulk Transport   CHEVRON  

Chevron Diesel Fuel No. 2

  BEAUMONT TX TRM   Bulk Transport   SUNOCO  

Chevron Motor Gasolines

  BEAUMONT TX TRM   Bulk Transport   SUNOCO  

Chevron Motor Gasolines

  FORT WORTH TX TRM   Bulk Transport   CHEVRON  

Chevron Motor Gasolines

  SAN ANTONIO TX TRM   Bulk Transport   FLINT HILL  

Chevron Motor Gasolines

  CORPUS CHRISTI TX TRM   Bulk Transport   FLNT HIL  

Chevron Motor Gasolines

  HOUSTON TX TRM TEPPCO   Bulk Transport

Chevron Motor Gasolines

  CADDO MILLS TX TRM   Bulk Transport   TRUMAN  

Chevron Motor Gasolines

  ODESSA TX TRM MAGELLAN   Bulk Transport

Chevron Motor Gasolines

  BROWNSVILLE TX TRM   Bulk Transport   CITGO  

Chevron Motor Gasolines

  EULESS TX TRM DIRECT   Bulk Transport   FUELS  

Chevron Motor Gasolines

  AUSTIN TX TRM FLINT HILLS   Bulk Transport   RES  

Chevron Motor Gasolines

  ABERNATHY TX TRM   Bulk Transport   VALERO  

Chevron Motor Gasolines

  LAKE CHARLES LA TRM   Bulk Transport   CITCO  

Chevron Motor Gasolines

  GALENA PARK TX TRM   Bulk Transport   CHEVRON  

Chevron Motor Gasolines

  VICTORIA TX TRM CITGO   Bulk Transport

Chevron Motor Gasolines

  HARLINGEN TX TRM   Bulk Transport   VALERO  

Chevron shall have the right at any time in its absolute discretion to change
any of the above delivery points. In the event of any such change, the Terminal
Annual Quantities attributable to the discontinued delivery point shall be
allocated to the new or changed delivery points in such proportion as Chevron
may specify.

 

Chevron Branded Marketer Agreement    -4-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

(b) Legal Transfer. Title and risk of loss shall pass to Marketer at the
delivery point.

(c) Delivery into Marketer’s Vehicles. If deliveries are to be made into
vehicles supplied by Marketer, Chevron shall not be required to make such
deliveries into such vehicles unless they are clean and empty immediately prior
to delivery and shall not be required to load or deliver quantities less than
the full capacity of the vehicle, except as otherwise authorized by Chevron.
Marketer shall comply with such reasonable rules and regulations as Chevron may
establish regarding deliveries by Chevron into Marketer’s vehicles.

(d) Delivery into Marketer’s Storage Facilities. If deliveries are to be made
into Marketer’s storage facilities, Marketer shall provide storage facilities
sufficient to enable it to receive such deliveries and shall provide Chevron
with unimpeded and adequate ingress thereto and egress therefrom twenty-four
hours per day. Marketer shall comply with such reasonable rules and regulations
as Chevron may establish regarding deliveries by Chevron into Marketer’s storage
facilities.

(e) Delivery by Barge. If deliveries are to be made by barge, Marketer shall
provide free wharfage at the delivery point where the barge may at all times lie
safely afloat.

(f) Demurrage. Marketer shall reimburse Chevron on demand for any demurrage or
other charges incurred by Chevron by reason of Marketer’s failure to unload any
delivery vehicle or release the same within the time allowed without demurrage
or other charge even though such failure may have arisen from causes beyond the
control of Marketer.

(g) Orders for Delivery. Deliveries by Chevron to Marketer shall be made after
reasonable notice from Marketer. All orders for delivery of the Products shall
be placed by Marketer at Chevron’s designated order point, unless Chevron gives
Marketer written notice of alternate arrangements.

5. Price.

The prices that Marketer shall pay Chevron for the Products shall be Chevron’s
prices to Marketer in effect at the time and place of each delivery for the
particular Product, grade, quantity and type of delivery involved, as
established by Chevron. Chevron shall have the right at any time without prior
notice to Marketer to change any or all such prices or the method by which
Chevron’s prices to Marketer are determined.

6. Payment Terms.

(a) Cash Terms. Marketer shall, except at Chevron’s option, pay Chevron cash
before delivery for the Products.

(b) Optional Credit Terms. If Chevron elects to extend credit to Marketer,
Marketer acknowledges the importance of payment within the terms specified when
credit is extended and agrees that any past due amounts shall bear interest at
the rate of 18% per year or the maximum rate permitted by the state of
Marketer’s residence as specified in section 20, whichever is less. If Marketer
fails to make payment within the specified terms, such failure shall, at
Chevron’s option, be deemed a breach of this entire agreement and, in addition
to such other remedies as it may have, Chevron shall have thereafter the right
to demand advance cash payment, to withhold deliveries until such advance
payment (including payment of all amounts then outstanding for Products
delivered by Chevron to Marketer) is received, or to terminate this agreement.
The acceptance of any payment by Chevron after the due date shall not waive any
of Chevron’s rights nor shall such withholding of deliveries or termination of
this agreement affect any obligation of Marketer. If credit is extended to
Marketer by Chevron, Marketer shall furnish Chevron with such information
regarding Marketer’s financial condition as Chevron may reasonably request.

(c) Change of Payment Terms. Chevron’s terms of payment are subject to change
without notice at the discretion of Chevron.

7. Charge or Tax.

Any tax, duty, toll, fee, impost, charge or other exaction, or the amount
equivalent thereto, and any increase thereof now or hereafter imposed, levied or
assessed by any governmental authority upon, measured by, incident to or as a
result of the transactions provided for in this agreement (other than local,
state and federal net income taxes measured by the net income of Chevron from
all sources), or the transportation, importation, production, manufacture, use
or ownership of the goods covered by this agreement, shall, if collectible or
payable by Chevron, be paid by Marketer on demand by Chevron. Any such payments
shall be in addition to the prices otherwise

 

Chevron Branded Marketer Agreement    -5-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

provided for in this agreement. Marketer shall, at Chevron’s request, execute
and deliver to Chevron such certificates or other documents as Chevron may
reasonably require in order to enable Chevron to secure any tax exemption which
may be available in connection with sales or deliveries under this agreement.

8. Product Identity and Chevron’s Insignia.

(a) Product Quality. The Products shall be Chevron’s brands, grades and quality
thereof, respectively, as established by Chevron for its Chevron Marketers at
the time and place of delivery. Marketer shall not permit the adulteration of
any Products.

(b) Product Identity. Marketer agrees that the Products shall be resold by
Marketer only under the trademarks and trade names authorized by Chevron for the
Products, except as provided in section 8(g). At no time shall Marketer sell or
offer for sale under such trademarks and trade names any product not authorized
by Chevron to be sold thereunder. Marketer shall see that any likelihood of
confusion between the Products and products of other manufacturers or suppliers,
and any likelihood of substitution or commingling of the products of others as
or with the Products, is eliminated and shall comply with such reasonable rules
and regulations in this regard as Chevron may establish. Chevron’s
representatives shall have the right at any time to enter upon the premises
where the Products are stored by or for Marketer and to take samples of the
Products for testing purposes, compensating Marketer (at Marketer’s cost, which
for this purpose shall be based on Chevron’s price to Marketer under this
agreement in effect at the time such samples are taken, or, at Chevron’s option,
in kind) for any Products taken.

(c) Chevron’s Insignia. Marketer recognizes Chevron’s right to use and authorize
others to use all trademarks, service marks, trade names, color schemes and
service station designs and other elements of Chevron’s trade dress
(collectively “Chevron’s insignia”) utilized by Chevron to identify products and
services or the places or outlets where they are sold or marketed. Marketer
agrees not to claim any right, title or interest in Chevron’s insignia. Marketer
acknowledges the need to control Marketer’s use of Chevron’s insignia in order
to maintain the validity thereof and to assure the continued recognition of,
acceptance by, and high regard of the motoring public and other consumers for
the products and services and Retail Outlets identified by Chevron’s insignia.
Accordingly, Marketer agrees that Chevron’s insignia shall be used only in such
manner as may be approved by Chevron and that Chevron may change Chevron’s
insignia and its promotional materials as it sees fit. Marketer shall not
simulate in any way any of Chevron’s insignia. Marketer shall not use any of
Chevron’s insignia in Marketer’s company name, nor permit such use in the name
of any company in which Marketer has an interest. Marketer shall not register an
Internet domain name containing Chevron’s insignia without Chevron’s prior
written consent. Any domain name containing Chevron’s insignia shall be deemed
to be Chevron’s insignia for purposes of this agreement. Upon termination of
this agreement, Marketer shall immediately (1) discontinue any and all use of
Chevron’s insignia, (2) obliterate Chevron’s insignia from all real or personal
property utilized by Marketer, and (3) remove Chevron’s insignia from all
telephone directory listings and any other advertising media utilized by
Marketer. Marketer shall thereafter refrain from making any statements or
engaging in any conduct that suggests that Marketer remains affiliated with
Chevron in any way. Marketer likewise shall obliterate Chevron’s insignia from
any real or personal property of Marketer before selling such property to a
third party.

(d) Chevron Signs. Signs bearing Chevron’s insignia (including primary
identification signs, interior-lighted price signs, pump island spanners, canopy
graphics, windshield water and towel holders, and other identifications) are
referred to in this section 8 as “Chevron signs” whether they are owned by
Chevron, Marketer or another party. Marketer shall use Chevron signs (or permit
their use by others) only (1) in connection with products manufactured or
handled by Chevron, (2) in such manner as may be approved by Chevron, (3) in
connection with the operation of a Chevron-approved Retail Outlet offering
Chevron brand motor fuels for sale to the general public, and (4) in accordance
with Chevron’s image standards for branded Retail Outlets. All trademark,
service mark, and copyright rights and other intellectual property rights in
Chevron signs shall remain with Chevron. Marketer may not use other signs to
advertise products purchased from Chevron nor place other signs on a sign pole
containing a Chevron sign (except motor fuel price signs) without Chevron’s
prior written consent. Marketer shall not transfer ownership or possession of
any Chevron signs (or any trash valets of the design patented by Chevron) unless
the transferee agrees in writing to assume all of Marketer’s obligations under
this section 8 and Marketer promptly provides Chevron with a true and correct
copy of such assumption agreement.

(e) Chevron’s Right to Change Brands, Discontinue Products, and Add New
Products. Chevron shall have the right at any time to change, alter or amend any
of the trademarks and trade names under which the Products are now or may
hereafter be sold. If Chevron discontinues marketing any Product in any area in
which Marketer distributes the Products, Chevron shall be relieved of all
obligations to sell or deliver the discontinued Product to Marketer in the
relevant area. If Chevron markets in such area any other motor fuel product in
lieu of a discontinued Product or in addition to the Products (“New Product”),
then this agreement shall embrace the New Product and all of

 

Chevron Branded Marketer Agreement    -6-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

the terms and conditions of this agreement applicable to the Products (or
previously applicable to any discontinued Product) shall apply to the New
Product. Discontinued Products and New Products may include product grades and
categories, and biofuels or other renewable or alternative fuels. Marketer or
its customers shall be solely responsible for any investment required for them
to handle, distribute, or resell any New Product.

(f) Branding of Retail Outlets. Marketer shall not use Chevron’s insignia at, or
authorize or permit their use by the operator of, any service station, cardlock
facility or other motor fuel retail outlet (collectively “Retail Outlet”) of
Marketer or one of Marketer’s customers, unless Chevron in its sole discretion
so approves and enters into a written agreement authorizing the use of Chevron’s
insignia (“Authorization Agreement”) at the Retail Outlet with Marketer on terms
and conditions satisfactory to Chevron. If the Retail Outlet is operated by
someone other than Marketer, Chevron may condition any Authorization Agreement
with Marketer for the Retail Outlet on its operator entering into a written
agreement with Marketer regarding the operation of and use of Chevron’s insignia
at the Retail Outlet on terms and conditions satisfactory to Chevron. Chevron
reserves the right to approve or establish Retail Outlets anywhere it chooses
for operation under the Chevron brand or another brand by other Chevron
Marketers or other resellers or by Chevron itself through its employees or
agents. An Authorization Agreement for a Retail Outlet between Chevron and
another Chevron Marketer confers no rights on Marketer, and Marketer shall not
supply Chevron branded motor fuel to any Retail Outlet supplied by another
Chevron Marketer unless Marketer first enters into its own Authorization
Agreement for the Retail Outlet with Chevron. Marketer shall keep complete and
accurate records showing the monthly quantities of each Product supplied by
Marketer to each Retail Outlet for which Chevron has entered into an
Authorization Agreement with Marketer. Marketer shall also keep, or shall cause
Marketer’s retailer customers to keep, complete and accurate inventory records
for all motor fuels stored and sold at such Retail Outlets. Marketer shall
submit copies of such records to Chevron as Chevron may request.

(g) Disapproved Retail Outlets. If Chevron is unwilling to enter into an
Authorization Agreement with Marketer for a particular Retail Outlet, Marketer
may nevertheless supply it (if otherwise legally permitted) provided that
Marketer shall not represent or authorize or permit any other person to
represent that the Products supplied are the products of Chevron or use or
authorize or permit any other person to use any of Chevron’s insignia or any
other identification, designation or marking of any kind at the Retail Outlet
that would identify it or the products sold there with Chevron. It is understood
and agreed that Products purchased under this agreement and resold at a Retail
Outlet pursuant to this section 8 (g) shall be sold under Marketer’s brands and
trade names or those of Marketer’s customers, and Chevron hereby gives its
consent to such rebranding of those Products. If the Retail Outlet is operated
by someone other than Marketer, Marketer shall impose the same obligations on
the operator by written agreement in a form satisfactory to Chevron.

(h) Marketer’s Indemnity Obligations. Marketer’s indemnity obligation under
section 17 shall include, but not be limited to, any and all expense, liability
and claims for damage to property (including property of Marketer), or for
injury to or death of any person (including Marketer), directly or indirectly
arising or alleged to arise from anything occurring from any cause on or about
or in connection with the maintenance, upkeep, repair, replacement or operation
of any Retail Outlet supplied by Marketer (other than Retail Outlets to which
Marketer makes deliveries as Chevron’s agent pursuant to section 22) or anything
located thereon, and the insurance to be carried by Marketer pursuant to section
18 shall include, but not be limited to, insurance in regard to each such Retail
Outlet (other than Retail Outlets to which Marketer makes deliveries as
Chevron’s agent pursuant to section 22) of the types and in the amounts
specified in section 18 and, upon request by Chevron, Marketer shall furnish
Chevron with satisfactory evidence of the maintenance of such insurance.

(i) Survival of Covenants. The covenants contained in this section 8 shall
survive termination of this agreement.

9. Chevron’s Card Programs.

(a) Terms and Conditions of Card Acceptance. Chevron may, at its option,
authorize Marketer or one or more of Marketer’s retailer customers to
participate in Chevron’s credit card or debit card programs (collectively
“Chevron’s Card Programs”) and accept credit cards or debit cards approved by
Chevron for retail sales under Chevron’s Card Programs. By participating in and
submitting credit card or debit card transactions to Chevron for processing
under Chevron’s Card Programs, Marketer agrees to be bound by and honor all of
the terms and conditions of the relevant programs, as established by Chevron.
Chevron may now or in the future impose various service charges under Chevron’s
Card Programs, and may refuse to process or may charge back to Marketer credit
card or debit card transactions in accordance with the terms and conditions of
Chevron’s Card Programs. Chevron reserves the right at any time to change such
terms and conditions, or to terminate Chevron’s Card Programs or any
authorization to Marketer or Marketer’s retailer customers to participate in
Chevron’s Card Programs.

 

Chevron Branded Marketer Agreement    -7-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

(b) Records. In order to help Chevron administer Chevron’s Card Programs,
Marketer shall keep complete and accurate records showing the dollar amount of
the Products supplied by Marketer to each Retail Outlet at which credit card or
debit card sales are made under Chevron’s Card Programs. Marketer shall submit
copies of such records to Chevron as Chevron may request.

10. Conduct of Marketer’s Business.

(a) Independent Business. In the performance of this agreement Marketer is
engaged in an independent business and nothing in this agreement shall be
construed as granting Chevron any right to control or direct Marketer with
respect to Marketer’s conduct of such business. Chevron has no right to exercise
any control over any of Marketer’s employees, all of whom are entirely under the
control and direction of Marketer, who shall be responsible for their actions
and omissions. Marketer accepts exclusive liability for all contributions and
payroll taxes required under federal Social Security laws and State Unemployment
Compensation laws or other payments under any laws of similar character as to
all persons employed by and working for Marketer.

(b) Legal Compliance. Marketer shall conduct all operations in strict compliance
with all applicable laws, ordinances and regulations of all governmental
authorities, including all rules and regulations of the Department of
Transportation, the federal Petroleum Marketing Practices Act and all applicable
franchise laws and regulations. Marketer shall supply Chevron with all
information which Chevron shall reasonably request to enable Chevron to comply
with all applicable laws, ordinances and regulations of all governmental
authorities. Marketer’s indemnity obligation under section 17 shall include, but
not be limited to, any and all expense, liability, claims, fines, civil
penalties or demands which may arise or be assessed as a result of any failure
by Marketer to comply with any of the foregoing governmental requirements.

(c) Sale of Products. Marketer shall diligently promote the sale in Marketer’s
Area of Primary Responsibility of the Products, and shall conduct the operation
of Marketer’s business in such a manner as to promote goodwill toward Chevron
and the Products. Marketer shall not disparage or diminish in any way by act or
omission the good reputation of Chevron, Chevron’s products or the Retail
Outlets at which Chevron’s products are sold. Without limitation on the
foregoing, Marketer shall not solicit or request any customer that purchases a
Product from Marketer to cease purchasing the Product and instead purchase a
competitive product from Marketer, or otherwise suggest or recommend such a
switch. Marketer agrees to assist in the administration of any promotional
programs Chevron may establish for its retailer or other customers. Marketer
agrees to distribute to Marketer’s customers such promotional materials supplied
by Chevron as Chevron may reasonably request. Marketer shall not sell or
distribute the Products as an aviation fuel or for any other application
unintended by Chevron.

11. Oil Spills.

If a Product spill occurs anywhere in connection with Marketer’s performance of
this agreement, Marketer shall promptly notify Chevron and the appropriate
governmental authorities and shall take immediate action to clean up the spill
and prevent further damage. Upon receipt of such notification, Chevron shall
have the right, at its election, to provide, or cause to be provided, to
Marketer such additional manpower, equipment and material as in Chevron’s sole
discretion are deemed reasonable to complete the clean-up in a satisfactory
manner. Marketer shall pay and be responsible for, and Marketer’s indemnity
obligation under section 17 shall include, but not be limited to, all costs and
expenses incurred in connection with the clean-up operations, including
reimbursement to Chevron for all of its costs and expenses, and all fines,
charges, fees or judgments imposed or levied by any federal, state or local
governmental agency as a result of such spill, except in the event the spill
resulted solely from any act or omission on the part of Chevron or Chevron’s
employees.

12. Sale of Marketer’s Business.

(a) Offer to Transfer Assets. Subject to any valid requirements of any
applicable statute, if at any time during the term of this agreement, Marketer
desires to sell, lease or otherwise transfer all or any part of the assets
(including but not limited to real or personal property, contract rights,
accounts receivable, customer lists and other intangible assets) then used by
Marketer in the distribution and sale of the Products purchased under this
agreement (other than as collateral for a loan from a financial institution or
any other transfer in the ordinary course of Marketer’s business), and Marketer
receives a bona fide offer for the same which Marketer wishes to accept,
Marketer shall immediately notify Chevron in writing of the terms thereof and
provide Chevron with a complete copy of the executed written agreement or other
documents embodying such offer which contain all of the terms and conditions
between the parties, with no material terms yet to be negotiated, together with
copies of all information regarding Marketer’s business supplied to the offeror
by Marketer, and all information and documentation required by section 16 of
this agreement.

 

Chevron Branded Marketer Agreement    -8-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

(b) Chevron’s Right of First Refusal. Chevron shall have the right to acquire
such interest of Marketer at the price and on the terms of such offer if
Chevron, within 60 days after Chevron’s receipt of such written notice from
Marketer of any such offer (together with all documents and other information
required by this section 12 and section 16), notifies Marketer in writing of
Chevron’s exercise of such option. If Chevron exercises such right, the
transaction shall be consummated within 30 days after delivery to Marketer of
Chevron’s notice of exercise or at such later date as may be specified in the
offer and Marketer shall, prior to such date and at Marketer’s expense, do all
things necessary or desirable in order to give Chevron title to the interest
being acquired free from the claims of Marketer’s creditors. If Chevron does not
exercise such right, Marketer may, at any time within 6 months after the
expiration of such 60-day period, but no later, sell, lease or otherwise
transfer such interest, but only to the original offeror and only upon the terms
of the offer submitted by Marketer to Chevron.

(c) General. Chevron’s rights hereunder shall continue to apply until Marketer’s
entire interest is transferred in accordance herewith. An offer by a third party
to exchange other property interests owned or to be acquired by it for any
interest of Marketer shall be deemed to constitute an offer to purchase for a
price equal to the fair market value of the property offered in exchange.
Nothing herein shall be construed as a consent by Chevron to any such sale,
lease or transfer or a waiver of any of Chevron’s rights under section 16 hereof
or under any other agreement between Marketer and Chevron. Chevron shall have
the right to assign its rights under this section 12 to a third party.

13. Prevention of Performance; Shortage of Supply.

(a) Force Majeure. There shall be no obligation to sell or deliver or to receive
or use the Products when and while, and to the extent that, the receiving or
using or manufacture or making deliveries in the customary manner is prevented
or hindered by act of God, fire, riot, labor disturbances (whether involving
employees of the party affected or of others and regardless of whether the
disturbance could be settled by acceding to the demands of a labor group),
accident, war or the acts of any government (whether foreign or domestic,
federal, state, county or municipal) or any causes beyond the reasonable control
of the party affected, whether or not similar to any of the foregoing causes. In
cases of partial or total interruption or loss or shortage of transportation
facilities or supplies, or shortage of Products deliverable under this
agreement, Chevron may allocate deliveries of available Products among Marketer,
Chevron’s other customers, contract or otherwise, including Chevron’s
affiliates, and Chevron for its own use, on any basis which in Chevron’s sole
judgment is fair and reasonable, allowing for such priorities as Chevron deems
appropriate. No such reduction need be made up.

(b) Shortage of Supplies. Due to uncertainties in the supply/demand situation
(which may include a decision by Chevron that the costs of some crude oil and
products which might be available are unreasonable), Chevron may not have
sufficient supplies of one or more of the Products to meet the full requirements
of Marketer, of Chevron’s other customers, contract or otherwise, including
Chevron’s affiliates, and of Chevron for its own use. Whenever that situation
exists and Chevron’s performance under this agreement is not otherwise excused,
Chevron may allocate deliveries of available Products on any basis which in
Chevron’s sole judgment is fair and reasonable, allowing for such priorities as
Chevron deems appropriate. No such reduction need be made up.

(c) Allocation. Allocation is fair and reasonable even if it is based on a
shortage in the then contemplated sources of supply or a general shortage in
Chevron’s system or on historical or planned deliveries. “Chevron’s system”
means the supply system of Chevron’s parent company, Chevron Corporation, and
its wholly owned subsidiaries.

14. Termination.

(a) Marketer’s Right to Terminate This Agreement. Marketer may terminate this
agreement without cause at any time during the term of this agreement upon
giving Chevron written notice of such termination.

(b) Chevron’s Right to Terminate This Agreement (other than for market
withdrawal). Chevron may, in addition to its other remedies, including the right
to terminate this agreement as otherwise provided, terminate this agreement upon
giving Marketer 90 days’ prior written notice of such termination or, if it
would not be reasonable for Chevron to give 90 days’ prior written notice, at
Chevron’s election upon giving Marketer prior notice for such lesser period as
is reasonable in the circumstances, if any one of the following occurs:

(1) Breach. Marketer by act or omission breaches or defaults on any covenant,
condition or other provision of this agreement; or

 

Chevron Branded Marketer Agreement    -9-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

(2) Failure to Exert Good Faith Efforts to Honor Agreement. Marketer fails to
exert good faith efforts to carry out the provisions of this agreement following
written notice to Marketer from Chevron of such failure and a reasonable
opportunity to exert good faith efforts to carry out such provisions; or

(3) Failure to Pay Chevron in a Timely Manner. Marketer fails to pay to Chevron
in a timely manner when due all sums to which Chevron is legally entitled
(whether or not such sums are owed under this agreement); or

(4) Noncompliance with Applicable Laws. Marketer knowingly fails to comply with
federal, state or local laws and regulations relevant to Marketer’s performance
of this agreement; or

(5) Trademark Violation. Willful adulteration, commingling, mislabeling or
misbranding of motor fuels or other violations by Marketer of trademarks
utilized by Chevron; or

(6) Unlawful or Deceptive Acts. Unlawful, fraudulent or deceptive acts or
practices or criminal misconduct by Marketer relevant to Marketer’s performance
of this agreement; or

(7) Inducement of Breach of Third-party Contract. Marketer knowingly induces the
breach by a third party of a contract between Chevron and the third party; or

(8) Felony Conviction. Conviction of Marketer of any felony involving moral
turpitude; or

(9) Other Events. Any other event which is relevant to the relationship between
Chevron and Marketer and as a result of which termination of this agreement is
reasonable.

Without limitation on the foregoing, it is agreed that upon the occurrence of
any of the events specified in sections 14(b)(5) through 14(b)(8) it would not
be reasonable to require Chevron to give 90 days’ prior written notice, that 10
days’ notice would be reasonable in the circumstances, and that in any such
circumstance Chevron may elect to terminate this agreement upon giving Marketer
10 instead of 90 days’ prior written notice of such termination.

(c) Market Withdrawal. If during the term of this agreement Chevron decides to
withdraw from marketing motor fuel in Marketer’s Area of Primary Responsibility
through Retail Outlets identified by Chevron’s insignia, Chevron may terminate
this agreement by giving Marketer 180 days’ prior written notice of such
termination and otherwise complying with any applicable requirements of law,
including the federal Petroleum Marketing Practices Act.

(d) Marketer’s Death. This section 14(d) applies if Marketer is an individual.
If any applicable statute (i) limits Chevron’s ability to terminate this
agreement in the event of Marketer’s death or (ii) allows Marketer to designate
a successor-in-interest in the event of Marketer’s death, Chevron and Marketer
shall comply with the requirements of such statute. Absent such a statute, or
absent a valid designation by Marketer of a successor-in-interest under such a
statute, or if Marketer’s designated successor-in-interest does not qualify
under the statute or elects not to assume Marketer’s obligations under this
agreement, Chevron may terminate this agreement following Marketer’s death, upon
giving 90 days’ prior written notice of such termination to Marketer’s estate,
if:

(1) Marketer’s estate does not assign its rights under this agreement within 6
months following Marketer’s death to an assignee meeting all of Chevron’s
then-current qualifications for prospective Chevron marketers, or

(2) Such assignee does not assume in writing within 6 months following
Marketer’s death all of Marketer’s obligations under this agreement.

(e) No Implied Waiver or Release. Waiver by Chevron of one or more breaches or
defaults by Marketer shall not be deemed to be a waiver of any other or
continuing breach or default. Termination of this agreement shall not relieve
Marketer of responsibility for obligations incurred prior to termination.

 

Chevron Branded Marketer Agreement    -10-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

(f) Sale of Products After Expiration of Term. If Chevron continues to accept
orders from Marketer for the Products following expiration of the term of this
agreement, such sales shall be upon all of the terms and conditions of this
agreement; provided that such sales shall not be construed to evidence a renewal
of this agreement by operation of law or otherwise, but shall imply only an
agreement from day to day, which Chevron may (subject to any valid requirements
of any applicable statute) terminate without cause at any time upon giving
Marketer written notice of such termination.

15. Exchange Terminals.

(a) Termination of Exchange Agreements. Each of the following delivery points is
an exchange terminal at which Products are made available to Chevron pursuant to
a product exchange agreement between Chevron and a third party:

 

  

ABERNATHY TX TRM VALERO

AUSTIN TX TRM FLINT HILLS RES

BROWNSVILLE TX TRM CITGO

CADDO MILLS TX TRM TRUMAN

CENTER TX TRM SUNOCO

CORPUS CHRISTI TX TRM FLNT HIL

HARLINGEN TX TRM VALERO

HEARNE TX TRM SUNOCO

LAKE CHARLES LA TRM CITCO

LAREDO TX TRM VALERO

ODESSA TX TRM MAGELLAN

SAN ANGELO TX TRM PRIDE

SAN ANTONIO TX TRM CITGO

SAN ANTONIO TX TRM FLINT HILL

VICTORIA TX TRM CITGO

PASADENA TX TRM KINDER MORGAN

EL PASO TX TRM WESTERN REF

BEAUMONT TX TRM SUNOCO

HOUSTON TX TRM TEPPCO

EULESS TX TRM DIRECT FUELS

Each such exchange agreement is terminable at any time by either party thereto
without cause upon short notice – typically 30 to 60 days’ notice. If any such
exchange agreement is terminated by either party thereto (and Chevron may do so
in its absolute discretion), Chevron may terminate its obligations under
sections 3 and 4 to deliver Products to Marketer at the applicable delivery
point upon giving Marketer 90 days’ prior written notice of such termination or,
if it would not be reasonable for Chevron to give 90 days’ prior written notice,
at Chevron’s election upon giving Marketer prior notice of such lesser period as
is reasonable in the circumstances. If Chevron’s obligations to make deliveries
at a particular delivery point are terminated pursuant to this section 15(a),
Chevron shall have no obligation to make up the resulting reduction in the
quantity of Products which Chevron is obligated to supply to Marketer under
section 3 nor shall Chevron have any obligation to supply additional quantities
of Products to Marketer at any other delivery point, but Chevron may in its sole
discretion elect to do so.

(b) Alternative Supply Arrangements. If any such exchange agreement is
terminated and Chevron is able to make alternative arrangements, on terms and
conditions which are (in its sole judgment) satisfactory to Chevron, for the
supply of Products to Marketer at an alternative delivery point, Chevron’s
obligations under this agreement shall be subject to all of the terms and
conditions of such alternative supply arrangements. If only limited quantities
of Products are available to Chevron at such alternative delivery point, Chevron
may allocate deliveries of available Products in the manner set forth for other
circumstances in section 13. No such reduction need be made up. Upon termination
of such alternative supply arrangements, Chevron shall have the right to
terminate its obligations to make deliveries at the alternative delivery point.
If Chevron’s obligations to make deliveries at a particular delivery point are
terminated pursuant to this section 15(b), Chevron shall have no obligation to
make up the resulting reduction in the quantity of Products which Chevron is
obligated to supply to Marketer under section 3 nor shall Chevron have any
obligation to supply additional quantities of Products to Marketer at any other
delivery point, but Chevron may in its sole discretion elect to do so.

(c) Termination of Supply at All Delivery Points. If Chevron’s obligation to
sell Products to Marketer has been terminated with respect to all delivery
points and Chevron therefore no longer has any remaining obligation under this
agreement to sell Products to Marketer, this agreement shall automatically
terminate without further notice to Marketer.

 

Chevron Branded Marketer Agreement    -11-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

(d) Exchange Terminal Rules and Regulations. Marketer shall comply with all
applicable rules and regulations of any exchange terminal in effect at the time
of delivery, including any requirement that Marketer provide specified insurance
coverage.

16. Assignment.

(a) Assignment by Marketer. This agreement is personal to Marketer and Marketer
shall not, subject to any valid requirements of any applicable statute, assign
any rights or delegate any duties that Marketer may have under this agreement,
either voluntarily, involuntarily or by operation of law, or otherwise, without
the prior written consent of Chevron. Marketer shall advise Chevron in writing
of any proposed assignment, and shall provide Chevron such information and
documentation relating to the proposed assignment and assignee as Chevron may
reasonably require, including to a fully completed Marketer Application in
Chevron’s then-current form, together with all financial statements and other
attachments designated in such application, and all information and
documentation required by section 12.

(b) Change in Control of Marketer. This section 16(b) applies if Marketer is a
corporation, limited liability company, or partnership. Any sale, conveyance,
alienation, transfer or other change of interest in or title to or beneficial
ownership of any voting stock of Marketer (or securities convertible into voting
stock of Marketer) or other voting, profit, capital or partnership interest of
Marketer, which results in a change in the control of Marketer, whether
voluntarily or by operation of law, merger or other corporate proceedings, or
otherwise, shall be construed as an assignment of Marketer’s rights under this
agreement. A change in the control of Marketer shall be deemed to occur whenever
a party gains the ability to influence the business and affairs of Marketer
directly or indirectly. A party who owns twenty-five percent (25%) or more of
the voting stock of Marketer (or securities convertible into such voting stock)
or other voting, profit, capital or partnership interest of Marketer, shall be
deemed to have such ability. In the case of a limited partnership, a party who
owns twenty-five percent (25%) or more of the general partner interest in the
limited partnership shall also be deemed to have such ability. Thus, for
example, the following would constitute an assignment of Marketer’s rights under
this agreement and require Chevron’s prior written consent under section 16(a):

(1) If Marketer is a corporation: (i) the transfer of 25% or more of the voting
stock of Marketer, (ii) the transfer of a lesser percentage of such stock to an
existing stockholder who thereby would own 25% or more of Marketer’s voting
stock, or (iii) the transfer of a lesser percentage of such stock which as a
practical matter results in a change in the control of Marketer.

(2) If Marketer is a partnership: (i) the transfer of 25% or more of the
beneficial interest in Marketer, (ii) the transfer of 25% or more of the general
partner interest in Marketer, (iii) the transfer of a lesser percentage of such
interests in Marketer to an existing partner who would thereby own 25% or more
of the total partnership or 25% or more of the general partner interest in
Marketer, or (iv) the transfer of a lesser percentage of such partnership
interests which as a practical matter results in a change in the control of
Marketer.

(c) Assignment by Chevron. Chevron shall have the right at any time to assign
its rights and delegate its duties under this agreement without Marketer’s
consent. In the event of any such assignment by Chevron, the prices to be paid
by Marketer pursuant to section 5 shall be such prices as may be set in good
faith by the transferee.

(d) No Release. Any such assignment or other transfer by Marketer or Chevron
shall not relieve Marketer or Chevron of their obligations under this agreement.

17. Indemnity.

Marketer shall indemnify, defend and hold harmless Chevron, Chevron Corporation,
the subsidiary and affiliated companies of each of them (collectively “Chevron
and its affiliates”), and their respective directors, employees and agents, from
and against any and all expenses (including attorneys’ fees), liabilities and
claims of whatsoever kind and nature, including to those for damage to property
(including property of Marketer) or for injury to or death of any person
(including Marketer), directly or indirectly arising or alleged to arise out of
or in any way connected with the storage, handling, distribution, sale or use of
any Products, or with the maintenance, upkeep, repair, replacement or operation
of any premises used by Marketer in connection with this agreement or anything
located thereon, including any act or omission of Marketer or Marketer’s agents
or employees in the performance of this agreement, or in the operation of any
vehicle or vehicles in connection with Marketer’s business. The foregoing
indemnity shall not apply where such expense, liability or claims result from
Chevron’s sole negligence or willful misconduct.

 

Chevron Branded Marketer Agreement    -12-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

18. Insurance.

(a) Insurance to be Maintained by Marketer. Without in any way limiting
Marketer’s indemnity obligation under section 17, Marketer shall maintain at
Marketer’s own expense during the term of this agreement the insurance specified
below with respect to Marketer’s operations in connection with this agreement:

(1) Employees. Workers’ Compensation and Employer’s Liability Insurance as
prescribed by applicable law;

(2) General Liability. Comprehensive or Commercial General Liability (Bodily
Injury and Property Damage) Insurance of not less than $1,000,000 combined
single limit per occurrence, including the following supplementary coverage:
(i) Contractual Liability Insurance to cover liability assumed under this
agreement and (ii) Product and Completed Operations Liability Insurance;

(3) Vehicles. Automobile Liability (Bodily Injury and Property Damage) Insurance
of not less than $1,000,000 combined single limit per occurrence, on all owned,
non-owned and hired vehicles; and

(4) Other Legal Requirements. Any other insurance or surety bonding that may be
required under the laws, ordinances and regulations of any governmental
authority, including the federal Motor Carrier Act of 1980 and all rules and
regulations of the Department of Transportation.

(b) Other Insurance Requirements. The insurance specified in section 18(a) shall
be issued by insurance companies that meet the financial standards for insurers
(established by Chevron) and shall require the insurer to provide Chevron with
10 days’ prior written notice of any cancellation or material change in the
insurance. The insurance specified in sections 18(a)(2) through 18(a)(4) shall
name Chevron and its affiliates as additional insureds.

(c) Proof of Insurance. Marketer shall furnish Chevron with certificates or
other documentary evidence satisfactory to Chevron of the insurance required to
be maintained by Marketer under this section 18. If Marketer fails to do so as
to any of the required insurance, then Chevron, in addition to such other
remedies as it may have, shall have the right to purchase such insurance at
Marketer’s expense. Marketer shall upon demand promptly reimburse Chevron for
the cost of any insurance purchased by Chevron for Marketer’s account under this
section 18(c).

19. Motor Fuel Regulations.

(a) Compliance Requirements. The Products are subject to federal air pollution
laws and regulations controlling fuels and fuel additives for use in motor
vehicles and motor vehicle engines. Those laws and regulations require motor
fuels to meet product specifications designed to minimize harmful emissions, and
impose directly on Marketer, any distributor, reseller, retailer or wholesale
purchaser-consumer (as defined in such regulations) receiving regulated motor
fuels from Marketer (“Marketer’s motor fuel customers”) and Chevron specific
legal obligations in selling and distributing regulated motor fuels. Chevron has
established certain programs and procedures for handling regulated motor fuels
to achieve compliance with these governmental requirements and reduce liability
exposure for noncompliance. Marketer recognizes the importance to Chevron,
Marketer and the public of Marketer and Marketer’s motor fuel customers meeting
fully all governmental motor fuel requirements. Accordingly, Marketer shall
comply with, and shall cause Marketer’s motor fuel customers to comply with,
Chevron’s current and future programs and procedures for handling regulated
motor fuels, as set forth in Chevron’s Motor Fuel Quality Compliance Manual or
other written communications that Chevron has distributed or may in the future
distribute to Marketer. Marketer shall require Marketer’s motor fuel customers
to follow Chevron’s programs and procedures for handling regulated motor fuels
by written agreement in a form approved by Chevron. Chevron does not represent
or warrant that following its programs and procedures for handling regulated
motor fuels will ensure compliance with all governmental motor fuel
requirements. Marketer is independently responsible for complying fully with all
applicable federal, state and local laws and regulations pertaining to motor
fuels, and for causing Marketer’s motor fuel customers to so comply.

 

Chevron Branded Marketer Agreement    -13-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

(b) Product Testing. Marketer shall promptly advise Chevron if Marketer has any
indication that contamination of any Product may have occurred in order that
Chevron may, at its option, conduct a test of the Product. Chevron’s
representatives shall have the right at any time to enter upon the premises
where Products are stored by or for Marketer and to take such quantities of the
Products as they deem necessary to check the Products quality, compensating
Marketer (at Marketer’s cost, which for this purpose shall be based on Chevron’s
price to Marketer under this agreement in effect at the time Products are taken,
or, at Chevron’s option, in kind) for any Products taken.

(c) Indemnity. Marketer’s indemnity obligation under section 17 shall include
any and all expense, liability, claims, fines, civil penalties or demands which
may arise or be assessed as a result of any act or omission of Marketer,
Marketer’s agents, employees or carriers or of Marketer’s motor fuel customers
in handling motor fuel purchased under this agreement, or as a result of failure
by any of them to follow Chevron’s programs and procedures for handling motor
fuel.

(d) Noncompliance. If Marketer fails to comply with the requirements of this
section 19 with regard to any particular Product, then Chevron, in addition to
such other remedies as it may have, shall have the right to terminate delivery
to Marketer of that Product or to suspend such delivery until Chevron is
satisfied that Marketer is again in compliance herewith.

20. Notices; Confidential Information; Usages.

(a) Notices. Any and all written notices to be given under this agreement shall
be sent by certified mail or a nationally recognized overnight courier or
personally delivered to the other party at the address set forth below, or at
such other address as either party may designate by written notice to the other.

 

Chevron

  

Marketer

Chevron Products Company

   555 EAST AIRTEX DR

Business Processing Group

   HOUSTON

1500 Louisiana Street

   TEXAS 77073-6099

Houston, TX 77002

  

(b) Confidential Information. Marketer agrees that all materials, technology and
information made available to Marketer and not to the general public by or at
the direction of Chevron at any time before or during the term of this agreement
through any means of communication (collectively “Confidential Information”)
shall be considered proprietary trade secrets of Chevron. Without limitation on
the foregoing, Confidential Information includes information about or derived
from a Chevron web site or a web site maintained by a third party designated by
Chevron, which is accessible by Marketer but not the general public. Marketer
shall keep confidential all Confidential Information and use it only in
connection with Marketer’s operations as an authorized reseller of Products.
Marketer shall not disclose Confidential Information to anyone other than
Marketer’s employees, agents or contractors who have a need to know Confidential
Information to assist such operations, and Marketer shall cause any such person
to whom Marketer discloses Confidential Information to keep it confidential and
not to disclose it to anyone else. Upon Chevron’s request, Marketer shall
promptly return or destroy all Confidential Information disseminated in written,
electronic or machine-readable form, and all notes, documents and computer files
containing Confidential Information, and all copies of the foregoing. Marketer
shall notify Chevron promptly in the event Marketer is required by legal process
to disclose any Confidential Information, and make reasonable efforts to obtain
an appropriate protective order for any such required disclosure of Confidential
Information.

(c) Usages. In this agreement, unless otherwise stated or the context otherwise
requires, the following usages apply:

(1) “Includes” means “includes, but is not limited to,” and “including” means
“including, but not limited to.”

(2) Actions permitted under this contract may be taken at any time and from time
to time in the actor’s discretion.

(3) “A or B” means “A or B or both.”

 

Chevron Branded Marketer Agreement    -14-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

(4) Section and exhibit references are to sections and exhibits of this
agreement. Section references also refer to all included sections. For example,
references to section 14 also refer to sections 14(b), 14(b)(1), etc.

21. Prior Agreements.

This agreement shall not become effective if, prior to the commencement of its
term, Chevron notifies Marketer of Chevron’s election to exercise any right
Chevron may have to terminate any prior agreement with Marketer covering the
sale by Chevron of Products to Marketer. In such event this agreement shall be
null and void. Subject to the foregoing, effective as of the commencement of the
term of this agreement, this agreement terminates and supersedes any prior
agreements between Marketer and Chevron and its affiliates relating to the
subject matter of this agreement, provided that any outstanding breach by
Marketer of any such prior agreement shall be deemed to be a breach of this
agreement. No modification of this agreement, and no waiver of any provision of
this agreement, shall be binding on Chevron unless in writing and signed by
Chevron.

22. Deliveries to Contract Accounts.

(a) Chevron’s Contract Customers. Marketer shall, at Chevron’s request and as
Chevron’s agent, make deliveries of Products for Chevron’s account to those
customers under contract with Chevron (“contract customers”) specified in
Exhibit B and to such other contract customers as Chevron may specify. Contract
customers may include, local, state and federal governments, retail retailers,
certain consumers and other resellers. Marketer shall be credited by Chevron at
Marketer’s cost for the particular Product involved, based on Chevron’s price to
Marketer under this agreement in effect at the time that Marketer makes such
delivery. Each such delivery by Marketer shall constitute a return to Chevron’s
inventory of the Product so delivered and not a resale of the Product by
Marketer to Chevron, and the quantities of Products so delivered shall not
constitute a part of the maximum quantities specified in section 3.

(b) Nonexclusive Arrangement. Chevron reserves the right at any time to withdraw
its request for deliveries by Marketer to some or all contract customers and to
make such deliveries itself.

(c) Mode of Delivery. In addition to deliveries from Marketer’s trucks into the
storage facilities of contract customers, Marketer shall, at Chevron’s request,
make deliveries into contract customers’ trucks at Marketer’s storage
facilities, and Marketer shall provide unimpeded and adequate access to
Marketer’s storage facilities during normal business hours to enable contract
customers to receive deliveries of Products.

(d) Credit Deliveries. In making deliveries for Chevron’s account to contract
customers, Marketer shall confine all credit deliveries, both as to time and
money limits, within the authority given to Marketer by Chevron in writing. If
Marketer makes any credit deliveries in excess of written authorization either
as to time or money limits, Marketer shall pay Chevron upon demand the amount of
such sale price which on the date of such demand remains unpaid to Chevron, and
Chevron may set off such unpaid price against any sums then or thereafter due to
Marketer from Chevron.

(e) Compensation. As Marketer’s sole compensation for making deliveries to
contract customers, on or before the 20th day of each month during the term of
this agreement Chevron shall pay Marketer the service charges specified in
Exhibit B on all deliveries of Products made by Marketer during the preceding
calendar month to the contract customers specified in Exhibit B and shall pay
Marketer such service charges as may be later agreed upon by Chevron and
Marketer on all deliveries of Products made by Marketer during the preceding
month to such other contract customers as Chevron may specify during the term of
this agreement.

23. Marketer Application; Conflicts of Interest.

(a) Marketer Application. Marketer represents and warrants that all information
set forth in Marketer’s written application to become a Chevron Marketer and all
other written information, including financial statements, submitted by Marketer
in connection with such application was at the time of submission true, accurate
and complete, and did not omit any material fact necessary to make the
information submitted, in light of the circumstances under which it was
submitted, not misleading.

 

Chevron Branded Marketer Agreement    -15-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

(b) Residency. Marketer represents and warrants that Marketer is a citizen or
lawful permanent resident of the United States. Marketer shall upon request
furnish Chevron with proof of Marketer’s citizenship or immigration status.

(c) Sales or Earnings Projections Disclaimer. Due to the various factors which
may affect the performance of an individual marketer’s business, Chevron does
not supply statements of estimated or projected sales or earnings to prospective
Chevron Marketers, nor does Chevron represent that Chevron Marketers will earn
or are likely to earn a profit. And no employee of Chevron has been or is
authorized to make such statements.

(d) Conflicts of Interest. Except as otherwise expressly provided in this
agreement, neither Marketer nor any director, employee or agent of Marketer
shall give to or receive from any director, employee or agent of Chevron and its
affiliates any gift, entertainment or other favor of significant value, or any
commission, fee or rebate, in connection with this agreement. Neither Marketer
nor any director, employee or agent of Marketer shall, without Chevron’s prior
written consent, enter into or maintain any business arrangement with any
director, employee or agent of Chevron and its affiliates unless such person is
acting as a representative of and on behalf of Chevron and its affiliates.

(e) Violation. In the event of any violation of this section 23, including any
breach of the warranties set forth in this section 23 or any other violation
occurring prior to the commencement of the term of this agreement which resulted
directly or indirectly in Chevron entering into this agreement, Chevron shall
have the right to terminate this agreement. Marketer shall immediately notify
Chevron upon acquiring knowledge of any violation of this section 23.

 

SUSSER PETROLEUM COMPANY LLC     CHEVRON PRODUCTS COMPANY By  

/s/ Rocky Dewbre

    By  

/s/ Tom Stepp

 

Chevron Branded Marketer Agreement    -16-    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

EXHIBIT A

TO

CHEVRON BRANDED MARKETER AGREEMENT

Sample calculation under sections 3(e) and 3(f) of the Marketer Agreement when
Chevron and Marketer have entered into an Authorization Agreement for new Retail
Outlets and other Retail Outlets have become inactive. Calculation of Marketer’s
maximum entitlement of motor gasoline for February 2006:

Assumptions:

 

  (1) Marketer’s purchases of motor gasoline from Chevron for the period
February 1, 2005 through January 31, 2006 were 12,000,000 gallons.

 

  (2) 7,200,000 gallons were lifted from delivery point 1 and 4,800,000 gallons
were lifted from delivery point 2.

 

  (3) Chevron and Marketer executed an Authorization Agreement for a new Retail
Outlet with a Start Date of September 15, 2005, with an annual motor gasoline
volume of 1,000,000 gallons for the prior year to be supplied from delivery
point 1.

 

  (4) On June 1, 2005 the Marketer debranded a former Chevron station supplied
from delivery point 2, which had monthly volumes for February, March, April and
May, 2005, of 50,000 gallons, 60,000 gallons, 50,000 gallons, and 40,000
gallons, respectively.

 

  (5) The applicable Seasonal Monthly Percentages for gasoline for delivery
point 1 are: 5% for January; 7% for February; 8% for March; 10% for April, May,
June, July, August and September; 8% for October; 7% for November; and 5% for
December.

 

  (6) The applicable Seasonal Monthly Percentages for gasoline for delivery
point 2 are: 7% for January; 8% for February; 8% for March; 9% for April, May,
June, July; 10% for August and September; 8% for October; 7% for November; and
6% for December.

Calculation 1—new outlet:

 

  (1) Under section 3(c), the Terminal Annual Quantities are initially 7,200,000
gallons of motor gasoline for delivery point 1.

 

  (2) Under section 3(e), this amount is increased by a percentage of 1,000,000
to reflect the new outlet.

(a) That percentage is determined by adding the applicable Seasonal Monthly
Percentages for February, March, April, May, June, July, August = 7% + 8% + 10%
+ 10% + 10% + 10% + 10% = 65%.

(b) 65% of 1,000,000 gallons = 650,000 gallons.

(c) Terminal Annual Quantities at delivery point 1 after new outlet = 7,200,000
gallons + 650,000 gallons = 7,850,000 gallons.

 

  (3) Chevron’s maximum sales obligation for motor gasoline at delivery point 1
for February 2006 = 7,850,000 times 7% (the Seasonal Monthly Percentage for
February for delivery point 1) = 549,500 gallons.

 

Chevron Branded Marketer Agreement    A-1    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

Calculation 2—inactive outlet:

 

  (1) Under section 3(c), the Terminal Annual Quantities are initially 4,800,000
gallons of motor gasoline for delivery point 2.

 

  (2) Under section 3(f), this amount is reduced to reflect sales during the
12-month period at the inactive outlet. Terminal Annual Quantities at delivery
point 2 after reduction = 4,800,000 gallons – 200,000 gallons = 4,600,000.

 

  (3) Chevron’s maximum sales obligation for motor gasoline at delivery point
for February 2006 = 4,600,000 times 8% (the Seasonal Monthly Percentage for
February for delivery point 2) = 368,000 gallons.

 

Chevron Branded Marketer Agreement    A-2    RS19600 REN (09/09/09)



--------------------------------------------------------------------------------

EXHIBIT B

TO

CHEVRON BRANDED MARKETER AGREEMENT

Pursuant to section 22, for requested deliveries by Marketer for Chevron’s
account to the contract customers specified below, Chevron shall pay Marketer
the following service charges:

THIS EXHIBIT IS NOT APPLICABLE.

 

Chevron Branded Marketer Agreement    B-1    RS19600 REN (09/09/09)